Montgomery, J.
The complainants filed a bill of complaint praying an injunction restraining the defendants from reconstructing a jail building. A preliminary injunction was issued in accordance with the prayer of the bill. On a motion for dissolution of the injunction filed by defendants, an order was made modifying the injunction so as to limit its scope to restraining the defendant to expending more than $500 per year in repairing the jail building. Oomplainants moved to set aside the order modifying the injunction. This motion was denied, and an appeal has been taken from both decisions.
An appeal does not lie from either order. Merchants’, etc., Bank v. Kent Circuit Judge, 43 Mich. 292; Boinay v. Coats, 17 Mich. 411; Spencer v. Stearns, 28 Mich. 463; Schuffert v. Grote, 83 Mich. 263. This is of less consequence to the parties, as since the appeal was taken the legal questions involved have been considered *592in Attorney General, ex rel. Gibson, v. Board of Sup’rs of Montcalm Co., 141 Mich. 590.
The appeal will be dismissed, and the case remanded for further proceedings.
McAlvay, Blair, Ostrander, and Hooker, JJ., concurred.